Opinion issued December 14, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00710-CV
                            ———————————
    SUDERMAN CONTRACTING STEVEDORES, INC. AND GEORGE
                  ALDRIDGE, Appellants
                                         V.
                        VICTOR FERRUFINO, Appellee



                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-13498

                          MEMORANDUM OPINION
      Appellants, Suderman Contracting Stevedores, Inc. and George Aldridge, and

appellee, Victor Ferrufino, have filed a “Joint Motion to Set Aside the Trial Court’s

Judgment and to Remand the Cause to the Trial Court for Entry of a Take-Nothing

Judgment.” The parties state that they have settled the case and have agreed to move
to set aside the trial court’s judgment in this case, remand for rendition of judgment

in accordance with the parties’ agreement, with appellate costs to be taxed against

the party incurring the same. See TEX. R. APP. P. 42.1(a)(2)(B), (d). No other party

has filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the joint motion, set aside the trial court’s judgment

without regard to the merits, remand this cause to the trial court for rendition of take-

nothing judgment in accordance with the parties’ settlement agreement, and dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(e). We sua sponte direct the

Clerk to issue the mandate within ten days of this opinion. See id. 18.1(c). We

dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2